DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
Applicant’s submission filed on 12/15/2020 has been entered. Claims 20-26, 28-35 and 37-41 are pending. Claims 1-19, 27 and 36 have been canceled. Claim 41 is newly added.

REASONS FOR ALLOWANCE
Claims 20-26, 28-35 and 37-41 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Bene (US 2008/0161741 A1) and Bouton (US 4964850), fails to show or make obvious the claimed elements as set forth in independent claim 20 and 23 and the dependent claims 21-22, 24-26, 28-35 and 37-41. 
The prior art fails to disclose or fairly suggest the limitation: the body having a consistent thickness along its entire longitudinal length and along its entire lateral width in claim 20, in combination with the other elements of the apparatus and method recited in the claims. 
Although Bouton suggests a shunt body having a consistent thickness along its entire longitudinal length, the thickness is not consistent along the entire lateral width. The Bouton device has a mid-body portion that is cylindrical, and although the overall 
Thus, the prior art of record alone or in combination fails to teach or suggest the claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/26/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781